DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 5/20/2022. 
With respect to 35 U.S.C. 112(f) Claim Interpretation: Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(f) Claim Interpretation previously set forth in the Non-Final Office Action dated 5/20/2022. 
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 5/20/2022.

Response to Arguments
Applicant(s)’ arguments filed 8/22/2022 have been fully considered but they are not persuasive for the following reasons:
With respect to 35 U.S.C. 102 Rejection:
The Applicant(s)’ Argument: (Regarding claims 1 and 15)
The Applied Reference Does Not Disclose the Claimed “a housing comprising at least one flow path” as recited in claims 1 and 15, in Applicant Argument/Remarks Made in an Amendment (page 9) 
“In the Office Action, the Patent Office stated: "Regarding claim 1, Fischer discloses ... a housing (cylinder sleeve 8 of steam docking unit, figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7, fig. 1)". (Office Action, page 11-12). 
The pertinent portions of Fischer provide: 
The steam docking unit comprises a steam supply cylinder 6 with a steam outlet tube extending in its longitudinal direction, whose lower section forming a steam outlet 7. The steam supply cylinder 6 is slidable in a cylinder sleeve 8 and is normally held by a return spring 9 in a raised rest position that is shown in FIG. 1. 
(Fischer, paragraph [0028]) (Emphasis added). 
The Applicant respectfully disagrees with the Examiner that "Fischer discloses ... a housing (cylinder sleeve 8 of steam docking unit, figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7, fig.1)". Consider FIG. 1 of Fischer together with paragraph [0028] of Fischer. Fischer teaches the "steam supply cylinder 6 with a steam outlet tube extending in its longitudinal direction whose lower section forming a steam outlet 7". 
Assuming arguendo, (1) the cylinder sleeve 8 is a housing and (2) the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is a shuttle: the cylinder sleeve 8 of Fischer does not include the "steam inlet 10 to the steam outlet 7", as recited by the Examiner. Thus, the cylinder sleeve 8 of Fischer does not "comprise a flow path" because the cylinder sleeve 8 does not include the steam inlet 10 to steam outlet 7. Fischer does not disclose "a housing comprising at least one flow path" for at least this reason.”
The Examiner’s Response: 
Applicant alleges that “the cylinder sleeve 8 of Fischer does not "comprise a flow path" because the cylinder sleeve 8 does not include the steam inlet 10 to steam outlet 7. Fischer does not disclose "a housing comprising at least one flow path" for at least this reason”. 
Examiner respectfully disagrees because the cylinder sleeve 8 of Fischer comprises the steam supply cylinder 6, as shown in Fischer figs.1-2 and Par.0028; and the steam supply cylinder 6 comprises the steam inlet 10 and the steam outlet 7 in order to provide steam from steam inlet 10 to steam outlet 7 through the steam supply cylinder 6 and the cylinder sleeve 8, as shown in Fischer figs.1-2. Therefore, the cylinder sleeve 8 of Fischer comprising at least one flow path. Thus, Fischer discloses a housing comprising at least one flow path.  

The Applied Reference Does Not Disclose the Claimed “the at least one flow path configured to direct the steam to the shuttle cavity” as recited in claims 1 and 15, in Applicant Argument/Remarks Made in an Amendment (page 10) 
“In the Office Action, the Patent Office stated: 
a second portion of the shuttle (the remained portion of steam supply cylinder 6, fig. 1) configured to fit within a shuttle cavity (cavity of hollow cylinder sleeve 8, fiq.1) defined by one or more interior surfaces of the housing (interior surfaces of cylinder sleeve 8, fig. 1) [it is noted that as shown in fig. 1, portion of steam supply cylinder 6 is fit within cavity of cylinder sleeve 8], (Office Action, page 12). 
In the Office Action, the Patent Office stated: 
the at least one flow path (steam inlet 10 to steam outlet 7, figs. 1, 2) configured to direct the steam to the defined cavity (cavity of hollow cylinder sleeve 8, fiqs.1, 2) lit is noted that steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8, figs.1, 21, (Office Action, page 12) (Emphasis Added). 
The Applicant respectfully disagrees with the Examiner that "[In Fischer] steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8, figs.1, 2". Fischer describes that the steam flows via the "steam supply cylinder 6 with a steam outlet tube extending in its longitudinal direction". 
The Applicant submits that the steam does not flow via the cavity of the cylinder sleeve 8 in Fischer. Presumably, the steam would leak from an interface (e.g., the top and bottom holes of the cylinder sleeve 8) between the cylinder sleeve 8 and the steam supply cylinder 6 if the steam flowed via the cavity of the cylinder sleeve 8. Fischer does not disclose "the at least one flow path configured to direct the steam to the shuttle cavity" for at least this reason.”
The Examiner’s Response: 
Applicant alleges that “the steam does not flow via the cavity of the cylinder sleeve 8 in Fischer” and thus, “Fischer does not disclose "the at least one flow path configured to direct the steam to the shuttle cavity"”. 
Examiner respectfully disagrees because the cavity of cylinder sleeve 8 of Fischer comprises the steam supply cylinder 6, as shown in Fischer figs.1-2 and Par.0028. Therefore, the at least one flow path configured to direct the steam to the shuttle cavity because the cavity of cylinder sleeve 8 comprises the steam supply cylinder 6.

The Applied Reference Does Not Disclose the Claimed “the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position” as recited in claims 1 and 15, in Applicant Argument/Remarks Made in an Amendment (pages 10-13) 
“In an effort to expedite prosecution, the Applicant has amended Claim 1. Support for this amendment is found throughout the as-filed application, such as paragraphs [0060] and [0062]. Applicant respectfully submits amended Claim 1 recites elements which have not been disclosed, taught or suggested by Fischer. 
Amended Claim 1 recites: "the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position". (Emphasis added). 
In the Office Action, the Patent Office stated: 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs. 1, 2) configured to divert the steam to a froth wand (steam release 18, figs.1, 2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig. 1) is in a first position (first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position as shown in fig. 1) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the first position (as shown in fic.1), the steam flows through the route 11-14-17-15-18 in to a receiving bowl (not shown) as indicated in Par.0048], (Office Action, page 12). 
(Office Action, pages 12-13). 
The pertinent portions of Fischer provide: 
[0043]    In this process, the activation lever 19 rotates about its pivoting axis and thus simultaneously rotates about the axis of rotation 19 a of the coaxially mounted rotatable ceramic valve disk 16. This action rotates the ceramic valve disk 16 out of its open rest position shown in FIGS. 1 and 3a into a closed operating position shown in FIGS. 2 and 3b. In the rest position, the steam exhaust 11 is connected to the steam release line 18 through the steam exhaust hole 14 in the stationary ceramic valve disk 13, then through the connection channel 17 in the rotatable ceramic valve disk 16, and then through the steam exhaust exit hole 15 in the stationary ceramic valve disk 13. 
[0047]    After the steaming process is completed, the activation lever 19 is directly pressed by hand out of its operating position shown in FIG. 2 in the direction of its rest position shown in FIG. 1, i.e., it is swung up. 
[0048]    When this is done, after the lever travels just a small distance the switching contact 21 of the steam generator, especially its steam pump, is opened, stopping steam  generation. Simultaneously, the connection channel 17 of the rotatable ceramic valve disk 16-which in the operating position stands over the steam exhaust entrance hole 14 and shortly before the steam exhaust exit hole 15 of the stationary ceramic valve disk 13-covers the steam exhaust exit hole 15. Thus, the steam still in the system with the steam outlet 7 and the steam inlet 10 is released and flows through the route 11-14-17-15-18 into a receiving bowl. 
(Fischer, paragraphs [0043], [0047], and [0048]) (Emphasis Added). 
As shown above, Fischer fails to disclose, teach, or suggest "the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position" as recited in amended Claim 1. Consider paragraphs [0043], [0047], and [0048] and FIG. 1 of Fisher. Fischer describes the steam is diverted "through the route 11-14-17-15-18" when in the "rest position" by the rotatable ceramic valve disk 16. Diverting the steam release line 18 by the rotatably valve disk 16 does not teach diverting the steam to the steam release line 18 by the steam supply cylinder 6. 
Assuming arguendo, (1) the steam supply cylinder 6 of Fischer is a shuttle, (2) the steam release line 18 is a froth wand fitting, and (3) the "rest position" of the steam supply cylinder 6 in FIG. 1 of Fischer is a first position of the shuttle: diverting the steam by the rotatable ceramic valve disk 16 is not equivalent to "the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position". Fischer does not disclose "the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position" for at least this reason.”
The Examiner’s Response: 
Applicant alleges that Fischer does not disclose “the shuttle configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position”. 
Examiner respectfully disagrees because in the Non-Final Office Action dated 5/20/2022, the shuttle has been interpreted as comprising the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33, as shown in Fischer fig.1. When the shuttle (the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33; Fischer fig.1) is in a first position (first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position, as shown in Fischer fig.1), the shuttle (the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33; Fischer fig.1) configured to divert the steam. 
Specifically, when the shuttle (the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33; Fischer fig.1) is in the first position (first position as shown in Fischer fig.1), the steam does not flow from the steam inlet 10 to the steam outlet 7 and into the milk steaming pitcher 1; instead, the steam in the system with the steam outlet 7 and the steam inlet 10 is released and flows through the route 11-14-17-15-18 into a receiving bowl, as indicated in Fischer Par.0048. 
Therefore, Fischer discloses the shuttle (the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33; Fischer fig.1) configured to divert the steam from the shuttle cavity to the froth wand fitting when the shuttle is in a first position.

The Applicant(s)’ Argument: (Regarding claim 2)
The Applied Reference Does Not Disclose the Claimed “the shuttle configured to translate from the first position to the second position following a providing of a force by the 
“…The pertinent portions of Fischer provide: 
The activation lever 19 lies against a driving block 22 of the steam supply cylinder 6. By pressing on this driving block 22, the activation lever 19 can press the steam supply cylinder 6 down out of the rest position shown in FIG. 1 into the steam supply position shown in FIG.2. 
(Fischer, paragraphs [0036]) 
The Applicant respectfully disagrees with the Examiner that Fischer discloses Claim 2. Fischer describes how the steam supply cylinder 6 is pressed "down out the rest position shown in FIG. 1 into the steam supply position shown in FIG. 2". Consider paragraphs [0036] of Fischer. The activation level 19 and the driving block is used to press down the steam supply cylinder 6. Fischer does not describe the steam supply cylinder 6 being moved from the position in FIG. 1 to the position in FIG. 2 by the milk steaming pitcher 1. Furthermore, the steam cylinder 6 is not even in contact with the milk steaming pitcher during transition from the first position (fig.1) to the second position (fig.2) until such time as the steam outlet 7 and sealing sleeve 33 enter into the steam inlet opening 2 of the milk steaming pitcher 1. 
Assuming arguendo, (1) the steam supply cylinder 6 is a shuttle and (2) the milk steaming pitcher 1 is a froth module: pressing down on the steam supply cylinder 6 with an activation lever 19 is not equivalent to translating "from the first position to the second position following a providing of a force by the module on the shuttle when the module is installed on the housing". Claim 2 is believed to be allowable for at least this reason.”
The Examiner’s Response: 
Applicant alleges that “(1) the steam supply cylinder 6 is a shuttle and (2) the milk steaming pitcher 1 is a froth module: pressing down on the steam supply cylinder 6 with an activation lever 19 is not equivalent to translating "from the first position to the second position following a providing of a force by the module on the shuttle when the module is installed on the housing"”. 
Examiner respectfully disagrees because in the Non-Final Office Action dated 5/20/2022, the shuttle has been interpreted as comprising the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33, as shown in Fischer figs.1-2. Therefore, the shuttle (steam supply cylinder 6, steam outlet 7, and sealing sleeve 33; Fischer figs.1, 2) configured to translate from the first position (Fischer fig.1 shows first position) to the second position (Fischer fig.2 shows second position) following a providing of a force by the module (milk steaming pitcher 1, fig.2) on the shuttle when the froth module is installed on the housing (when milk steaming pitcher 1 is connected to steam docking unit as shown in fig.2). It is noted that during transition from the first position (Fischer fig.1) to the second position (Fischer fig.2), the steam supply cylinder 6 is sliding downwards. This causes the steam outlet 7 and sealing sleeve 33 to enter the steam inlet opening 2 of the milk steaming pitcher 1, as shown in Fischer fig.2. When the steam outlet 7 is pressed and the sealing sleeve 33 are compressed as they are connecting into the steam inlet opening 2 of the milk steaming pitcher 1, this motion applies a force on the milk steaming pitcher 1. Based on Newton’s Third Law of Motion, the milk steaming pitcher 1 must exert a force of opposite direction back on the steam outlet 7, the sealing sleeve 33 and the steam supply cylinder 6. Therefore, the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33 configured to translate from the first position (Fischer fig.1) to the second position (Fischer fig.2) following a providing of force by the milk steaming pitcher 1 on the steam supply cylinder 6, the steam outlet 7, and the sealing sleeve 33 when the milk steaming pitcher 1 is connected to steam docking unit. Thus, Fischer discloses the shuttle configured to translate from the first position to the second position following a providing of a force by the module on the shuttle when the module is installed on the housing.

The Applicant(s)’ Argument: (Regarding claim 13)
The Applied Reference Does Not Disclose the Claimed “the front housing section coupled to the rear housing section” as recited in claim 13, in Applicant Argument/Remarks Made in an Amendment (page 15) 
“In the Office Action, the Patent Office stated: 
Regarding claim 13, Fischer discloses the apparatus as set forth above, Fischer also discloses the housing (cylinder sleeve 8, figs. 1, 2) comprising a front housing section and a rear housing section [it is noted that the term "front" and "rear" are relative and the apparatus disclosed by Fischer can be positioned such that the surface of cylinder sleeve 8, where the extruded steam outlet 7 and sealing sleeve 33 are located, is the front housing section; and the opposite surface of cylinder sleeve 8, where steam inlet 10 is equipped, is the rear housing section] 
(Office Action, page 16). 
In an effort to expedite prosecution, the Applicant has amended Claim 13. Support for this amendment is found throughout the as-filed application, such as paragraph [0041]. The Applicant respectfully submits amended Claim 13 recites elements which have not been disclosed, taught or suggested by Fischer. 
Amended Claim 13 recites: "the front housing section coupled to the rear housing section". (Emphasis added).
The Examiner’s Response: 
	The applicant(s)’ amendments to claim 13 have changed the scope of the claim. Therefore, the claim interpretation has changed for claim 13, as detailed below. 

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 stated “(ORIGINAL)”, however, the claim appears to have been amended. See 37 CFR 1.121(c).
Appropriate correction is required. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (U.S. Pub. No. 2004/0255789, previously cited).
Regarding claim 1, Fischer discloses a multi-position shuttle valve assembly (“steam docking unit”; figs.1, 2), comprising: 
a housing (cylinder sleeve 8 of steam docking unit; figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7; fig.1), 
the at least one flow path (steam inlet 10 to steam outlet 7; figs.1, 2) configured to receive steam from a froth heater of an aircraft brewing apparatus [it is noted that the steam inlet 10 receives steam from steam generator of an espresso machine as disclosed by Fischer, and the limitation “a froth heater of an aircraft brewing apparatus” is intended use of the multi-position shuttle valve assembly and therefore the steam inlet 10 is capable of receiving steam from a froth heater of an aircraft brewing apparatus]; 
a froth wand fitting (froth wand fitting, as shown in Fischer annotated fig.1 below); and 
a shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, fig.1), a first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33, fig.1) configured to extrude from a front surface of the housing [as shown in annotated fig.1 below, the bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33 are extruded from front surface of cylinder sleeve 8], a second portion of the shuttle (the remained portion of steam supply cylinder 6, fig.1) configured to fit within a shuttle cavity (cavity of hollow cylinder sleeve 8, fig.1) defined by one or more interior surfaces of the housing (interior surfaces of cylinder sleeve 8, fig.1) [it is noted that as shown in fig.1, portion of steam supply cylinder 6 is fit within cavity of cylinder sleeve 8], 
the at least one flow path (steam inlet 10 to steam outlet 7, figs.1, 2) configured to direct the steam to the shuttle (cavity of hollow cylinder sleeve 8, figs.1, 2) [it is noted that steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8; figs.1, 2], 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam from the shuttle cavity (cavity of hollow cylinder sleeve 8, figs.1, 2) to [[a]] the froth wand fitting (froth wand fitting, as shown in Fischer annotated fig.1 below) when the shuttle is in a first position (when the steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 are in the first position – which is shown in fig.1 - first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position; steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 configured to divert the steam from the cavity of hollow cylinder sleeve 8 to the froth wand fitting, as shown in Fischer annotated figs.1-2 and cited in Par.0048), 

    PNG
    media_image1.png
    937
    802
    media_image1.png
    Greyscale

the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33; figs.1, 2) configured to divert the steam from the shuttle cavity (cavity of hollow cylinder sleeve 8, figs.1, 2) to a(milk steaming pitcher 1, fig.2) installed on the housing (cylinder sleeve 8 of steam docking unit; figs.1, 2) via the first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33; fig.2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33; figs.1, 2) is in a second position (second position as shown in fig.2) [the steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 configured to divert steam from the cavity of cylinder sleeve 8 to the milk steaming pitcher 1 installed on the cylinder sleeve 8 (as shown in fig.2) via the bottom portion of steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 when the steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 are in second position (fig.2)], 
a translation of the shuttle (translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33; figs.1, 2) between the first position (first position, fig.1) and the second position (second position, fig.2) being dependent on th(milk steaming pitcher 1, figs.1, 2) being installed on the housing [it is noted that as shown in fig.1, when milk steaming pitcher 1 is not connected to steam docking unit (fig.1 – first position), steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is at rest position (fig.1 – first position); and as shown in fig.2, when the milk steaming pitcher 1 is connected to steam docking unit (fig.2), sealing sleeve 33 is compressed and steam outlet 7 is pressed into steam inlet 2 of milk steaming pitcher 1 (fig.2 – second position); therefore, the translation of steam outlet 7 and sealing sleeve 33 coupled with steam supply cylinder 6 between the first position (fig.1) and the second position (fig.2) is being dependent on whether the milk steaming pitcher 1 is connected to steam docking unit, figs.1 and 2].

    PNG
    media_image2.png
    939
    1147
    media_image2.png
    Greyscale


Regarding claim 2, Fischer discloses the apparatus as set forth above, Fischer also discloses
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to translate from the first position (fig.1 shows first position) to the second position (fig.2 shows second position) following a providing of a force by the(milk steaming pitcher 1, fig.2) on the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) when th(milk steaming pitcher 1, fig.2) is installed on the housing (when milk steaming pitcher 1 is connected to steam docking unit as shown in fig.2) [it is noted that during transition from the first position (fig.1) to the second position (fig.2), the steam supply cylinder 6 is sliding downwards causing the steam outlet 7 and the sealing sleeve 33 to enter into the steam inlet opening 2 of the milk steaming pitcher 1; when the steam outlet 7 is pressed and the sealing sleeve 33 are compressed as they are connecting into the steam inlet opening 2 of the milk steaming pitcher 1, this motion applies a force on the milk steaming pitcher 1; based on Newton’s Third Law of Motion, the milk steaming pitcher 1 must exert a force of opposite direction back on steam outlet 7, sealing sleeve 33 and steam supply cylinder 6, fig.2. Therefore, steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 configured to translate from the first position (fig.1) to the second position (fig.2) following a providing of force by the milk steaming pitcher 1 on the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 when the milk steaming pitcher 1 is connected to steam docking unit comprising housing sleeve 8, fig.2].

Regarding claim 3, Fischer discloses the apparatus as set forth above, Fischer further discloses
a spring (spring 9, figs.1, 2) configured to provide a return force on the shuttle [it is noted that spring 9 provides a return force to rise steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 from the second position (fig.2) to the first position (fig.1), as shown in figs.1, 2 and cited in Par.0015], 2Appl. No. 16/561,514 Response to the Office Action dated 05/20/2022
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to translate from the second position (fig.2) to the first position (fig.1) when the(milk steaming pitcher 1, fig.2) is removed from the housing (when the milk steaming pitcher 1 is not connected to the steam docking unit, fig.1) [it is noted that when the steaming pitcher 1 is removed from steam docking unit, steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 translate from second position (fig.2) to first position (fig.1)], the translation of the shuttle (translation of steam supply cylinder 6 coupled with sealing sleeve 33, figs.1, 2) being dependent on the return force provided by the spring (return spring 9, fig.1) [the translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 being dependent on the return force provided by spring 9 as cited in Par.0015; Par.0015 cited: “…the steam supply cylinder can be lowered by means of the activation lever against the force of a return spring into its steam supply position, in which it can be locked with a locking/unlocking device that can be unlocked with the activation lever to allow the steam supply cylinder to rise automatically under the force of the return spring into its rest position…”].

Regarding claim 13, Fischer discloses the apparatus as set forth above, Fischer also discloses
the housing (cylinder sleeve 8; figs.1, 2) comprising a front housing section (front housing section, as shown in annotated fig.1 below) and a rear housing section (rear housing section, as shown in annotated fig.1 below), 
the front surface of the housing being a front surface of the front housing section (the front surface of the bottom of cylinder 8 being a front surface of the front housing section, see annotated fig.1 below), 
a first portion of the shuttle cavity (bottom portion of cavity of hollow cylinder sleeve 8, figs.1, 2) defined by one or more interior surfaces of the front housing section [it is noted that bottom portion of cavity of hollow cylinder sleeve 8 defined by interior surface of sleeve 8 where the extruded steam outlet 7 and sealing sleeve 33 are located (e.g., “front housing section”, see explanation for the limitation “front surface of the housing” above)] and a second portion of the shuttle cavity (top portion of cavity of hollow cylinder sleeve 8, figs.1, 2) defined by one or more interior surfaces of the rear housing section [it is noted that top portion of cavity of hollow cylinder sleeve 8 defined by interior surface of sleeve 8 where steam inlet 10 is equipped, (e.g., “rear housing section”, see explanation above)], 
the front housing section coupled to the rear housing section (the front housing section coupled to the rear housing section, as shown in annotated fig.1 below).

    PNG
    media_image3.png
    937
    802
    media_image3.png
    Greyscale


Regarding claim 15, Fischer discloses the apparatus as set forth above, Fischer also discloses an aircraft brewing apparatus (“espresso machine”, Abstract) [it is noted that the limitation “aircraft” is intended use, and the espresso machine is capable of being used on an aircraft], comprising: 
a froth heater (“steam generator”, Abstract); 
a froth wand (steam release 18; figs.1, 2); and 
a multi-position shuttle valve assembly (“steam docking unit”, figs.1, 2), comprising: 
a housing (cylinder sleeve 8; figs.1, 2) comprising at least one flow path (steam inlet 10 to steam outlet 7; figs.1, 2), the at least one flow path (steam inlet 10 to steam outlet 7; figs.1, 2) configured to receive steam from the froth heater (“steam generator”, Abstract) [steam generator provides steam to steam inlet 10, and steam flows from steam inlet 10 to steam outlet 7; figs.1, 2]; 
a froth wand fitting (froth wand fitting, see annotated fig.1 below); and 
a shuttle (steam supply cylinder 6 coupled with steam inlet 7 and sealing sleeve 33; figs.1, 2), 
a first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33, fig.1) configured to extrude from a front surface of the housing [it is noted that as shown in annotated fig.1 below, bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33 are extruded from the front surface cylinder sleeve 8], 
a second portion of the shuttle (the remained portion of steam supply cylinder 6, fig.1) configured to fit within a shuttle cavity (cavity of hollow cylinder sleeve 8, fig.1) defined by one or more interior surfaces of the housing (interior surfaces of cylinder sleeve 8, fig.1) [it is noted that as shown in fig.1, portion of steam supply cylinder 6 is fit within cavity of cylinder sleeve 8], 
the at least one flow path (steam inlet 10 to steam outlet 7; figs.1, 2) configured to direct the steam to the shuttle(cavity of hollow cylinder sleeve 8; figs.1, 2) [it is noted that steam flows from steam inlet 10 to steam outlet 7 via cavity of cylinder sleeve 8, figs.1, 2], 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam from the shuttle cavity (cavity of hollow cylinder sleeve 8; figs.1, 2) to the froth wand (steam release 18, figs.1, 2) via the froth wand fitting (via the froth wand fitting, as shown in annotated fig.1) when the shuttle is in a first position (first position is defined when the milk steaming pitcher 1 is removed from the steam docking unit and the activation lever 19 returning to rest position as shown in fig.1) [it is noted that when the steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 is in the first position (as shown in fig.1), the steam flows through the route 11-14-17-15-18 in to a receiving bowl (not shown) as indicated in Par.0048], 
the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) configured to divert the steam from the shuttle cavity (cavity of hollow cylinder sleeve 8; figs.1, 2) to a(milk steaming pitcher 1, fig.2) installed on the housing (cylinder sleeve 8, figs.1, 2) via the first portion of the shuttle (bottom portion of steam supply cylinder 6, steam outlet 7 and sealing sleeve 33, fig.2) when the shuttle (steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33; figs.1, 2) is in a second position (second position as shown in fig.2) [the steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 configured to divert steam from the cavity of cylinder sleeve 8 to the milk steaming pitcher 1 installed on the cylinder sleeve 8 (as shown in fig.2) via the bottom portion of steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 when the steam supply cylinder 6, the steam outlet 7 and the sealing sleeve 33 are in second position (fig.2)],

    PNG
    media_image4.png
    831
    711
    media_image4.png
    Greyscale

a translation of the shuttle (translation of steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33, figs.1, 2) between the first position (first position, fig.1) and the second position (second position, fig.2) being dependent on the(milk steaming pitcher 1, figs.1, 2)  being installed on the housing (cylinder sleeve 8; figs.1, 2) [it is noted that as shown in fig.1, when milk steaming pitcher 1 is not connected to steam docking unit (fig.1 – first position), steam supply cylinder 6 coupled with steam outlet 7 and sealing sleeve 33 are at rest position (fig.1 – first position); and as shown in fig.2, when the milk steaming pitcher 1 is connected to steam docking unit (fig.2), sealing sleeve 33 is compressed and steam outlet 7 is pressed into steam inlet 2 of milk steaming pitcher 1 (fig.2 – second position); therefore, the translation of steam outlet 7 and sealing sleeve 33 coupled with steam supply cylinder 6 between the first position (fig.1) and the second position (fig.2) is being dependent on whether the milk steaming pitcher 1 is connected to steam docking unit, figs.1 and 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Grassia et al. (U.S. Pub. No. 2016/0235243 A1, previously cited). 
Regarding claim 4, Fischer discloses the apparatus as set forth above, but does not disclose 
a solenoid valve outlet fitting; and 
an electro-mechanical solenoid valve in fluid communication with the at least one flow path, 
the electro-mechanical solenoid valve configured to divert the steam from the at least one flow path to the solenoid valve outlet fitting for drainingthe electro-mechanical solenoid valve is open, 
the electro-mechanical solenoid valve configured to allow the steam to pass through the at least one flow path when closed. 
However, Grassia teaches (Grassia fig.12)
a solenoid valve outlet fitting (as shown in Grassia fig.12, the solenoid valve 1111 is fitted in line of fluid (fluid flows from the steam output 1124 to the atmospheric overflow 1112 and the boiler discharge line 1113); it is noted that Grassia fig.12 does not explicitly shows the solenoid valve outlet fitting; however, it is necessary to have the valve outlet fitting associated with the valve in order to install the valve in line of fluid; the valve outlet fitting is necessarily present in every valve used in fluid communication; therefore, the valve outlet fitting is presented in the solenoid valve 1111, see Grassia annotated fig.12 below); and 
an electro-mechanical solenoid valve (solenoid valve 1111; Grassia fig.12, Par.0128) [it is noted that solenoid valve is an electro-mechanical valve] in fluid communication with the at least one flow path (steam path 1124; Grassia fig.12), 
the electro-mechanical solenoid valve (solenoid valve 1111; Grassia fig.12, Par.0128) configured to divert the steam (steam output 1124 of steam boiler 1101; Grassia fig.12) from the at least one flow path (steam path 1124; Grassia fig.12) to the solenoid valve outlet fitting (as shown in Grassia annotated fig.12 below) for draining[it is noted that as shown in Grassia fig.12 and cited in Par.0128 and Par.0129, steam output 1124 of steam boiler 1101 is drained through line 1112 into tray 1117] the steam from the at least one flow path (steam from the steam output 1124, Grassia fig.12) into a fluid tank of the aircraft brewing apparatus [it is noted that the limitation “a fluid tank of the aircraft brewing apparatus” is intended use of the multi-position shuttle valve assembly; and the solenoid valve 1111, as taught by Grassia, can be used to drain steam from steam path into the tray 1117 [Grassia fig.12, Par.0128 & 0129]; therefore, the solenoid valve 1111 is capable of draining the steam from the at least one flow path into a fluid tank of the aircraft brewing apparatus] when the electro-mechanical solenoid valve is open [Grassia Par.0128 cited: “…The boilers output control valve 1111 is either fully closed, open to an atmospheric overflow 1112 or directed to discharge via a discharge line 1113 into the device's steam wand 1114…”; therefore, when the solenoid valve 1111 is open to an atmospheric overflow 1112, the solenoid valve 1111 can direct steam output 1124 of the steam boiler 1101 to drain through steam path 1112 into tray 1117, as shown in Grassia fig.12], 
the electro-mechanical solenoid valve (solenoid valve 1111, fig.12, Par.0128) configured to allow the steam (steam output 1124 of steam boiler 1101, fig.12) to pass through the at least one flow path (steam path 1124, fig.12) when closed [Par.0128 cited: “…The boilers output control valve 1111 is either fully closed, open to an atmospheric overflow 1112 or directed to discharge via a discharge line 1113 into the device's steam wand 1114…”; therefore, when the solenoid valve 1111 is closed to an atmospheric overflow 1112, the solenoid valve 1111 can direct steam output from steam boiler 1101 to pass through steam paths 1124 and 1113 into froth wand 1114]. 

    PNG
    media_image5.png
    1187
    908
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the solenoid valve, as taught by Grassia, to Fischer’s steam docking unit, because the modification would have added an advantage of automatically controlling and directing the flow path of steam from the boiler into the steam wand or into the drain tray and thus, prevent the overflow of the steam [Grassia, Par.0128 and Par.0129].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Illy (U.S. Pub. No. 2010/0034942 A1, previously cited).
Regarding claim 5, Fischer discloses the apparatus as set forth above, but does not disclose
a counter-pressure valve assembly configured to fit within an additional cavity defined by one or more interior surfaces of the housing, 
the additional 
a poppet; and 
a spring configured to provide a return force to the poppet, 
the poppet being in a first position configured to block the at least one flow path when steam having a first amount of steam pressure engages the poppet, 
the poppet being in a second position configured to allow passage through the at least one flow path when steam having a second amount of steam pressure engages the poppet. 
However, Illy teaches an apparatus for extracting steam (embodiment figs.4-8) comprising:
a counter-pressure valve assembly (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36; Illy fig.4) configured to fit within an additional cavity defined by one or more interior surfaces of the housing (chamber 1 and cylinder 3, Illy fig.4) [it is noted that as shown in Illy fig.4, the piston valve assembly can be fit within chamber 1 and cylinder 3], 
the additional (chamber 1 and cylinder 3, Illy fig.4) in fluid communication with the at least one flow path (steam is introduced to chamber 1 through duct 21, Illy fig.4), the counter-pressure valve (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36; Illy fig.4) assembly comprising: 
a poppet (valve 92, Illy fig.4); and 
a spring (spring of valve 92, see Illy annotated fig.4) configured to provide a return force to the poppet (valve 92, Illy fig.4) [it is noted that spring of valve 92 provides a return force to valve 92 as cited in Illy Par.0068; Illy Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that Illy Par.0068 describes embodiment figs.2-3; however, embodiment figs.4-8 performs the same functionality as embodiment figs.2-3 (identical parts provided with the same reference symbol), the only difference between embodiment figs.2-3 and embodiment figs.4-8 is that the compressed air is supplied to chamber 1 by a pump (not shown) or a cartridge in the form of the device which supplies compressed gas (embodiment figs.4-8), instead of the compression cylinder (embodiment figs.2-3), as indicated by Illy Par.0086], 
the poppet (valve 92, Illy fig.4) being in a first position (first position is defined when valve 92 is closed and when piston rod 31 pushes valve 92 upwards causing volume of chamber 1 to decrease; Illy fig.4, Illy Par.0068) configured to block the at least one flow path (flow path of fluid in chamber 1, Illy fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1; Illy Par.0067 and Par.0068] when steam (steam in chamber 1, Illy fig.4) having a first amount of steam pressure engages the poppet (when the internal pressure inside chamber 1 is less than the opposing spring force of valve 92), 
the poppet (valve 92, Illy fig.4) being in a second position (second position is defined when valve 92 is closed and when valve 92 moving downwards due to the increasing of internal pressure inside chamber 1; Illy fig.4, Par.0068) configured to allow passage through the at least one flow path (flow path of fluid in chamber 1, Illy fig.4) [it is noted that when valve 92 is open, fluid inside chamber 1 flows out of the extraction chamber 1, Illy Par.0068] when steam (steam in chamber 1, Illy fig.4) having a second amount of steam pressure engages the [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Illy Par.0068; Illy Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Illy Par.0042; Illy Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].

    PNG
    media_image6.png
    765
    624
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Regarding claim 6, Fischer discloses the apparatus as set forth above, but does not disclose 
the first amount of steam pressure being less than the return force provided by the spring and the second amount of steam pressure being greater than the return force provided by the spring.
However, Illy teaches 
the first amount of steam pressure (internal pressure inside chamber 1 when valve 92 is closed) being less than the return force provided by the spring [it is noted that when valve 92 is closed, the pressure acting on valve 92 is less than the opposing spring force of valve 92] and the second amount of steam pressure (internal pressure inside chamber 1 when valve 92 is open) being greater than the return force provided by the spring [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Illy Par.0068; Illy Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Illy Par.0042; Illy Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1, previously cited).
Regarding claim 7, Fischer discloses the apparatus as set forth above, but does not explicitly disclose 
the shuttle being configured to receive asecond module, the second module configured to provide the multi-position shuttle valve assembly with a descale fluid via the shuttle, the descale fluid configured to flow through the at least one flow path and the shuttle cavity.
However, Bruggink teaches a domestic appliance (100, Bruggink fig.1) [it is noted that the domestic appliance 100 is especially selected from the group consisting of a coffee maker, an espresso maker, a steam generation device, and a beverage dispenser, as indicated by Bruggink, Par.0017] 
the shuttle (descaling unit 200; Bruggink fig.1) being configured to receive asecond module (descaling reactor 210, descaling unit inlet 201 and descaling unit outlet 202; Bruggink fig.1), 
the second module (descaling reactor 210, descaling unit inlet 201 and descaling unit outlet 202; Bruggink fig.1) configured to provide the multi-position shuttle valve assembly (domestic appliance 100, Bruggink fig.1) with a descale fluid (descaled water 2, Bruggink fig.1) via the shuttle (as indicated by Bruggink Abstract, descaling unit outlet 202 used for release of descaled water 2 from the descaling reactor 210; therefore, descaling reactor 210, descaling unit inlet 201 and descaling unit outlet 202 configured to provide the domestic appliance 100 with descaled water 2 via descaling unit 200),
the descale fluid (descaled water 2, Bruggink fig.1) configured to flow through the at least one flow path and the shuttle cavity (cavity of descaling unit 200 comprises the descaling unit outlet 202, Bruggink fig.1; the descaled water 2 configured to flow through outlet unit 220 comprises descaling unit outlet 202 as indicated by Bruggink Par.0048-0049].
Since repeated use of these household appliances (coffee maker, espresso maker, steam generation device, and beverage dispenser) causes a build up of scale which can dramatically reduce the efficiency or quality of the function provided by the appliance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the descaling unit for the production of descaled water, as taught by Bruggink, because the modification would have avoided the formation of scale in coffee makers blocking the fluid flow or insulating the heating element, in order to improve the efficiency or quality of the function provided by the appliance and to prevent malfunction [as taught by Bruggink, Par.0005].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1, previously cited) and further in view of Illy (U.S. Pub. No. 2010/0034942 A1, previously cited).
Regarding claim 8, Fischer in view of Bruggink teaches the apparatus as set forth above, but does not teach 
a counter-pressure valve assembly configured to fit within an additional cavity defined by one or more interior surfaces of the housing, 
the additional 
a poppet; and 
a spring configured to provide a return force to the poppet, 
the poppet being in a first position configured to block the at least one flow path when descale fluid having a first amount of fluid pressure engages the poppet, 
the poppet being in a second position configured to allow passage through the at least one flow path when descale fluid having a second amount of fluid pressure engages the poppet.
However, Illy teaches an apparatus for extracting steam (embodiment figs.4-8) comprising:
a counter-pressure valve assembly (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36; Illy fig.4) configured to fit within an additional cavity defined by one or more interior surfaces of the housing (chamber 1 and cylinder 3, Illy fig.4) [it is noted that as shown in Illy fig.4, the piston valve assembly can be fit within chamber 1 and cylinder 3], 
the additional (chamber 1 and cylinder 3, Illy fig.4) in fluid communication with the at least one flow path (steam is introduced to chamber 1 through duct 21, Illy fig.4), the counter-pressure valve (pressure valve assembly fig.4 comprising valve 92, piston 30, piston rod 31, outlet duct 36; Illy fig.4) assembly comprising: 
a poppet (valve 92, Illy fig.4); and 
a spring (spring of valve 92, see Illy annotated fig.4) configured to provide a return force to the poppet (valve 92, Illy fig.4) [it is noted that spring of valve 92 provides a return force to valve 92 as cited in Illy Par.0068; Illy Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that Illy Par.0068 describes embodiment figs.2-3; however, embodiment figs.4-8 performs the same functionality as embodiment figs.2-3 (identical parts provided with the same reference symbol), the only difference between embodiment figs.2-3 and embodiment figs.4-8 is that the compressed air is supplied to chamber 1 by a pump (not shown) or a cartridge in the form of the device which supplies compressed gas (embodiment figs.4-8), instead of the compression cylinder (embodiment figs.2-3), as indicated by Illy Par.0086], 
the poppet (valve 92, fig.4) being in a first position (first position is defined when valve 92 is closed and when piston rod 31 pushes valve 92 upwards causing volume of chamber 1 to decrease, fig.4, Par.0068) configured to block the at least one flow path (flow path of fluid in chamber 1, fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1, Par.0067 and Par.0068] when descale fluid (fluid in chamber 1, fig.4) [it is noted that when valve 92 is closed, fluid inside chamber 1 is prevented from flowing out of chamber 1, Par.0067 and Par.0068] having a first amount of fluid pressure engages the poppet (when the internal pressure inside chamber 1 is less than the opposing spring force of valve 92),
the poppet (valve 92, fig.4) being in a second position (second position is defined when valve 92 is closed and when valve 92 moving downwards due to the increasing of internal pressure inside chamber 1, fig.4, Par.0068) configured to allow passage through the at least one flow path (flow path of fluid in chamber 1, fig.4) ) [it is noted that when valve 92 is open, fluid inside chamber 1 flows out of the extraction chamber 1, Par.0068] when descale fluid (fluid in chamber 1, fig.4) having a second amount of fluid pressure engages the poppet [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Par.0068; Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam or water into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].

    PNG
    media_image6.png
    765
    624
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Regarding claim 9, Fischer in view of Bruggink and Illy teaches the apparatus as set forth above, Illy further teaches the first amount of fluid pressure (internal pressure inside chamber 1 when valve 92 is closed) being less than the return force provided by the spring [it is noted that when valve 92 is closed, the pressure acting on valve 92 is less than the opposing spring force of valve 92] and the second amount of fluid pressure (internal pressure inside chamber 1 when valve 92 is open) being greater than the return force provided by the spring [it is noted that when valve 92 is open, the pressure acting on valve 92 is greater than the opposing spring force of valve 92, Illy Par.0068; Illy Par.0068 cited: “…As soon as the piston rod 31 is at a distance from the non-return valve 92, the internal pressure can act on the non-return valve 92 as a force which is greater than the opposing spring force of the non-return valve 92…”; it is further noted that the piston rod 31 is at distance from the valve 92 due to the introduction of steam into chamber 1 as indicated by Par.0042; Par.0042 cited: “…hot water or steam is conducted into the extraction chamber 1 which is pressurized…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the steam extraction system comprises the pressure valve, as taught by Illy, in order to improve the quality of the froth because many apparatuses produce a froth which disappears again very quickly after a short time, the modification would have added a step of introducing of pressurized gas into the steam extraction chamber, this process causes the internal pressure in the extraction chamber rises, in order to be able to produce a froth which is as thick and long-lasting as possible since a nice foam which additionally also lasts along time is particularly valued by consumers [as recognized by Illy, Pars.0007, 0010, 0016, 0017].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Bruggink et al. (U.S. Pub. No. 2018/0118596 A1, previously cited) and further in view of Bowen et al. (US 2019/0223510 A1, previously cited).
Regarding claim 10, Fischer in view of Bruggink teaches the apparatus as set forth above, but does not teach a reed switch configured to detect an installation of the second module.
However, Bowen teaches a reed switch (reed switch 533, fig.5) configured to detect an installation of a component (mouthpiece 510, fig.5) on a system (device 500, fig.5) [it is noted that reed switch 533 can detect whether a component is inserted as cited in Par.0102; Par.0102 cited: “…Reed switch/hall effect sensor 533 is incorporated to detect if mouthpiece is inserted…”].
Bowen is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect an installation of a component on a system. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of Fischer in view of Bruggink, by incorporating the teachings of the reed switch, as taught by Bowen, in order to detect if a component is installed on a system [Bowen, Par.0102]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Newton et al. (U.S. Patent No. 4,878,760, previously cited).
Regarding claim 11, Fischer discloses the apparatus as set forth above, but does not disclose a reed switch configured to detect the shuttle is in one of the first position or the second position.
However, Newton teaches a reed switch (limit switches LS1, LS2, LS3; Newton fig.2) [it is noted that LS1, LS2, LS3 is reed switches as cited in Newton Col.8 lines 38-40: “…the limit switches are conveniently magnetically operated reed switches arranged to sense the position of the actuator piston…”] configured to detect the shuttle (dispensing piston 36, fig.5) is in one of the first position or the second position.(home position (closed position) or discharge position (open position); Newton, Col.9 lines 37-39) [it is noted that the reed switches LS1, LS2, LS3 configured to detect the position of actuator piston 101a and hence detect the position of dispensing piston 36; as indicated by Col.8 lines 35-44: “…The position of the actuator piston 101a in the cylinder 101 is correlative with the position of the dispensing piston 36 in the mixing cylinder 31, and the limit switches are conveniently magnetically operated reed switches arranged to sense the position of the actuator piston. As best shown in FIGS. 1 and 2, limit switch LS1 is mounted on the actuator cylinder 101 for operation by a magnet on the actuator piston 101a when the dispensing piston is in home or discharge position…”, and Col.9 lines 37-39: “…limit switch LS1 senses when the actuator piston 101a and hence the dispensing piston 36 is in its discharge or home position…”] [it is noted that the limitation “is in one of the first position or the second position” is in alternative form; therefore, only one of these features was given patentable weight during examination].
Newton is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect the position of the shuttle. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of reed switches, as taught by Newton, in order to detect the position of the piston is in one of the first position or the second position, because the position of the piston indicates whether the piston is in its home position (closed position) or the piston is in a discharge position (open position) [Newton, Col.10 lines 30-46]; therefore, the modification would have allowed the detection of whether the piston is in its operating mode. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Bowen et al. (US 2019/0223510 A1, previously cited).
Regarding claim 12, Fischer discloses the apparatus as set forth above, but does not disclose a reed switch configured to detect an installation of the 
However, Bowen teaches a reed switch (reed switch 533, fig.5) configured to detect an installation of a component (mouthpiece 510, fig.5) on a system (device 500, fig.5) [it is noted that reed switch 533 can detect whether a component is inserted as cited in Par.0102; Par.0102 cited: “…Reed switch/hall effect sensor 533 is incorporated to detect if mouthpiece is inserted…”].
Bowen is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of using reed switch to detect an installation of a component on a system. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the reed switch, as taught by Bowen, in order to detect if a component is installed on a system [Bowen, Par.0102]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Pub. No. 2004/0255789, previously cited) in view of Rodriguez et al. (U.S. Pub. No. 2010/0303983 A1, previously cited).
Regarding claim 14, Fischer discloses the apparatus as set forth above, does not disclose the aircraft brewing apparatus being installable within an aircraft galley of an aircraft.
However, Rodriguez teaches the aircraft brewing apparatus (brewing device 102, Rodriguez fig.4) being installable within an aircraft galley of an aircraft (“aircraft’s galley”, Rodriguez Par.0005 & Par.0007) [it is noted that the brewing device 102 being installable within an aircraft galley of an aircraft as indicated by Rodriguez Par.0005 and Par.0007; Rodriguez Par.0007 cited: “...it may be desirable that a brewing device, such as an aircraft coffee maker, fit within certain space limitations of an aircraft’s galley...”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fischer, by incorporating the teachings of the aircraft brewing apparatus being installable within the aircraft’s galley, as taught by Rodriguez, in order to prevent the aircraft brewing apparatus from spilling, and the modification would have allowed the reduction of the likelihood of leakage or spillage of fluids, and capable of receiving fluids from a quality source [Rodriguez, Par.0005 and Par.0007]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761